Determination revoking petitioner’s license as a real estate salesman, unanimously modified on the law and in the exercise of discretion to the extent of reducing the penalty to a three-month’s suspension, commencing from the date of the order to be entered hereon; and, as so modified, the determination is confirmed, without costs or disbursements. The enforcement of the revocation of petitioner’s license was stayed pending disposition of this article 78 proceeding, which was transferred to this court pursuant to CPLR 7804 (subd. [g]). The determination finding petitioner guilty of untrustworthiness is supported by substantial evidence. However, in our opinion, under all the circumstances, the penalty of revocation of petitioner’s license was excessive and unduly disproportionate to the offense. On the record before us, a suspension for a period of three months would be more appropriate. Concur—iStevens, J. P., Eager, Tilzer, McGivem and Rabin, JJ.